                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
                           MILWAUKEE DIVISION


GAIL FETTER

              Plaintiff,
                                                            CASE NO. 20-cv-633
      vs.

UNITED OF OMAHA LIFE INSURANCE COMPANY,

              Defendant.


                                    COMPLAINT



      Plaintiff, Gail Fetter, by her attorneys Hawks Quindel, S.C., for her

complaint against the above-named Defendant, hereby states as follows:

                                      PARTIES

      1.      Plaintiff is an adult resident of the State of Wisconsin and currently

resides in Greenfield, Wisconsin.

      2.      Defendant, United of Omaha Life Insurance Company (“Defendant”), is

a foreign corporation with a primary place of business located in Omaha, Nebraska.

Insurance Company’s registered agent for service of process in the State of

Wisconsin is The Prentice Hall Corporation System Inc. located at 8040 Excelsior

Dr., Suite 400, Madison, Wisconsin 53717.




            Case 2:20-cv-00633-NJ Filed 04/20/20 Page 1 of 8 Document 1
                               JURISDICTION & VENUE

       3.       As described more fully below, this is an action by a participant in an

employee welfare benefit plan governed by ERISA to recover benefits due under the

terms of the Plan pursuant to ERISA § 502(a)(1)(B).

       4.       Jurisdiction over this action is conferred upon this court because the

claims herein arise under ERISA.

       5.       Venue is proper in the Eastern District of Wisconsin pursuant to

ERISA § 502(e)(2) and 28 U.S.C. § 1391(b), because a substantial part of the events

and omissions giving rise to these claims occurred in this district and, because, in

substantial part, the breaches asserted herein took place in this district.

       6.       Plaintiff’s administrative remedies have been exhausted as a condition

precedent to filing this action.

                                          FACTS

       7.       Plaintiff was employed as a Customer Service Representative at The

Equitable Bank, S.S.B. (the “Bank”) since 2003.

       8.       During the course of Plaintiff’s employment with the Bank, Plaintiff

became eligible for certain employee benefits, including the long-term disability

insurance (“LTDI”) benefits provided by the Bank’s employee welfare benefits plan

(the “Plan”).

       9.       Under the Plan, the Bank contracted with Defendant to provide a

Long-Term Disability Benefits Policy (the “Policy”) for its employees, including

Plaintiff.



                                          2

             Case 2:20-cv-00633-NJ Filed 04/20/20 Page 2 of 8 Document 1
        10.     Plaintiff became disabled as defined by the Policy effective April 30,

2018.

        11.     While remaining disabled as defined by the Policy, Plaintiff worked

reduced hours between June 18, 2018 and February 19, 2019 when her disability

caused her to stop working entirely effective February 20, 2019.

        12.     Shortly thereafter, Plaintiff filed a claim for LTDI benefits under the

Policy with Defendant.

        13.     Defendant initially denied Plaintiff’s LTDI benefits claim on or around

August 7, 2019.

        14.     Plaintiff timely appealed Defendant’s denial of Plaintiff’s benefits

claim on or around September 13, 2019.

        15.     In consideration of Plaintiff’s appeal, Defendant hired a vocational

consultant to determine the requirements of Plaintiff’s regular occupation under the

Policy.

        16.     Defendant’s vocational consultant determined – and Defendant agreed

– that Plaintiff’s regular occupation as defined by the Policy was as a Customer

Service Representative – Financial as defined by the Dictionary of Occupational

Title’s Code 205.362-026 (“DOT CSR – Financial”), which requires a strength rating

of light.

        17.     However, Defendant’s vocational consultant mischaracterized the DOT

CSR – Financial occupation required a strength rating of sedentary in contradiction

the DOT’s definition.



                                          3

              Case 2:20-cv-00633-NJ Filed 04/20/20 Page 3 of 8 Document 1
       18.     Defendant further hired medical examiners to review Plaintiff’s

medical evidence for purposes of determining Plaintiff’s restrictions and limitations

on appeal.

       19.     Defendant’s medical consultants generally determined – and

Defendant agreed – that Plaintiff’s restrictions and limitations precluded her from

performing at the light duty exertional level as defined by the DOT at all times

relevant to Plaintiff’s appeal.

       20.     Despite acknowledging Plaintiff’s less than light duty restrictions and

limitations, Defendant denied Plaintiff’s claim on appeal on or around January 17,

2020 based on its misclassification of Plaintiff’s regular occupation as a DOT CSR –

Financial as being a sedentary position.

       21.     Defendant’s denial of Plaintiff’s claim appeal was downright

unreasonable as it is unsupported by its own findings regarding Plaintiff’s

restrictions and limitations and the Policy’s definition of Disability.

       22.     Defendant determined whether Plaintiff was eligible for LTDI benefits.

       23.     Defendant was responsible for paying Plaintiff’s LTDI benefits.

       24.     Plaintiff submitted complete medical documentation in support of

Plaintiff’s disability as part of the appeal.

       25.     Plaintiff submitted all information requested by the Defendant at all

times relevant to her claim.

       26.     Defendant failed to consider the issues raised in Plaintiff’s appeal.




                                         4

             Case 2:20-cv-00633-NJ Filed 04/20/20 Page 4 of 8 Document 1
       27.     Defendant ignored clear medical evidence of Plaintiff’s medical

conditions and disability.

       28.     Defendant did not perform a “full and fair review” of Plaintiff’s claim.

       29.     Defendant failed to adequately explain why it rejected specific evidence

in Plaintiff’s file.

       30.     Defendant failed to engage in a meaningful dialogue with Plaintiff.

       31.     Defendant failed to adequately explain its reasons for denying

Plaintiff’s benefits.

       32.     Defendant conducted a selective review of Plaintiff’s medical records.

       33.     Defendant failed to adequately assess Plaintiff’s employability before

determining that Plaintiff is not sufficiently disabled to qualify for benefits.

       34.     At all times material to this case, Plaintiff has remained disabled as

defined by the Plan.

       35.     At all times material to this case, the Plan has remained in full force

and effect.

       36.     At all times material to this case, the Policy has remained in full force

and effect.

       37.     Defendant’s denial of Plaintiff’s claim for LTDI benefits caused

Plaintiff to suffer the loss of benefits and to incur expenses, including attorneys’ fees

and costs incurred in this action.




                                         5

             Case 2:20-cv-00633-NJ Filed 04/20/20 Page 5 of 8 Document 1
                           FIRST CAUSE OF ACTION:
                     DENIAL OF BENEFITS IN VIOLATION OF
                         SECTION 502(a)(1)(B) OF ERISA

       38.     The preceding paragraphs are reincorporated by reference as though

set forth here in full.

       39.     Plaintiff has been and remains disabled, as that term is defined by the

Plan, at all times since April 30, 2018.

       40.     Pursuant to Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115

(1989), the proper standard of review is de novo as the Plan has not granted the

administrator discretionary authority to determine eligibility for benefits or to

construe the Plan terms.

       41.     Defendant wrongfully denied LTDI benefits due to Plaintiff.

       42.     Alternatively, if the arbitrary and capricious standard of review

applies, then Defendant arbitrarily and capriciously denied Plaintiff benefits.

       43.     Defendant interpreted and applied the terms and conditions of the

Plan in a manner that is inconsistent with the plain language contained therein.

       44.     Upon information and belief, Defendant inconsistently interpreted the

terms and conditions of the Plan from one case to the next.

       45.     As both the payer of claims and the adjudicator of claim eligibility,

Defendant has an inherent conflict of interest.

       46.     Defendant’s denial of Plaintiff’s LTDI benefits was “downright

unreasonable.”




                                           6

             Case 2:20-cv-00633-NJ Filed 04/20/20 Page 6 of 8 Document 1
      47.      For these and other reasons, Defendant wrongfully denied Plaintiff’s

claim for LTDI benefits and Plaintiff is entitled to said benefits pursuant to

§ 502(a)(1)(B) of ERISA.

                                REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, demands judgment from the Defendant for the

following:

      A.       Payment of all retroactive LTDI benefits owed to Plaintiff under the

terms and conditions of the Plan;

      B.       A declaration of Plaintiff’s continued eligibility for all LTDI benefits

under the Plan and Defendant’s obligation to continue administering benefits under

the Plan prospectively;

      C.       Prejudgment interest;

      D.       Reasonable attorney’s fees and costs related to the action; and

      E.       Such other and further relief that the Court deems just and equitable.


      Dated this 20th day of April 2020.



                                          Respectfully submitted,

                                          HAWKS QUINDEL S.C.
                                          Attorneys for Plaintiff


                                       By: s/ Timothy P. Maynard
                                          Timothy P. Maynard, SBN 1080953
                                          Hawks Quindel, S.C.
                                          222 East Erie Street, Suite 210
                                          PO Box 442
                                          Milwaukee, WI 53201-0442
                                         7

             Case 2:20-cv-00633-NJ Filed 04/20/20 Page 7 of 8 Document 1
                          Telephone: 414-271-8650
                          Fax: 414-271-8442
                          Email:      tmaynard@hq-law.com




                          8

Case 2:20-cv-00633-NJ Filed 04/20/20 Page 8 of 8 Document 1
